 

Case 1:20-cv-01140-GBD Document 20 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES RANERI,

Plaintiff,

 

-against-
TROPICANA ENTERTAINMENT, INC.; TROPICANA:

ATLANTIC CITY CORP.; TROPICANA CASINO

AND RESORT, 20 Civ. 1140 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for October 22, 2020 at 9:30 am is hereby cancelled. An
oral argument on Defendant’s Motion to Dismiss, (ECF 7), is scheduled for January 7, 2021 at
10:30 am.

Dated: New York, New York

October 8, 2020
SO ORDERED.

sey  B. Doi

GEORGES DANIELS
ted States District Judge

 
